 In the Matter of HUDSON HOSIERY COMPANY, EMPLOYERandAMERICAN FEDERATION OF HOSIERY WORKERS, CIO, PETITIONERCaseNo. 5-R-20700.DecidedJune 00, 1947Guthrie,Pierce and Blakeney,byWhiteford S. Blakeney,ofCharlotte,N. C., for the Employer.Mr. H. G.B. King,of Chattanooga,Tenn.,Mr. John J. McCoy,of Greensboro,N. C.,Mr. Robert D. BeameandMiss Adeline Stemp,both of Charlotte,N. C., for the Petitioner.Mr. Herbert C. Kane,of counsel to the Board.DECISIONANDORDERUpon a petition duly filed, hearing in this case was held at Charlotte,North Carolina, on January 23, 1947, before Charles B. Slaughter,hearing officer.The hearing officer's rulings made at the hearing arefree from prejudicial error and are hereby affirmed.Upon the entire record in the case, the National Labor RelationsBoard makes the following :FINDINGS OF FACT1.THE BUSINESS OF THE EMPLOYERHudson Hosiery Company, a North Carolina corporation, havingits principal place of business at Charlotte, North Carolina, and main-taining asales officein New York City, is engaged at Charlotte, NorthCarolina, in the manufacture and sale of women's full-fashionedhosiery.During 1946, the Employer purchasedraw materialsconsist-ing chiefly of cotton and nylon yarn valuedin excessof $500,000, ofwhich approximately 90 percent was shipped from points outside theState of North Carolina.During the same period the Employermanufactured finished products valued in excess of '$1,000,000, ofwhich more than 90 percent was shipped to points outside the State.We find that the Employer is engaged in commerce within themeaning of the National Labor Relations Act.74 N. L.R. B., No. 47.250 HUDSON HOSIERY COMPANY251II. THE ORGANIZATION INVOLVEDThe Petitioner is a labor organization affiliated with the Congressof Industrial Organizations, claiming to represent employees of theEmployer.III. THE ALLEGED APPROPRIATE UNITThe Petitioner seeks a unit of all employees in the full-fashionedknitting operations of both the Brevard StreetandMonroe Roadplants of the Employer, including all knitters, knitter's helpers, knitterleg bar toppers and knitting machine cleaners, but excluding machinefixers or mechanics, and clerical and supervisory employees.The Em-ployer contends that the only appropriate unit would be one encom-passing all its production and maintenance employees.The Employer, in connection with the manufacture of full-fashioned.hosiery, owns and operates two plants located approximately 4 milesapart in Charlotte, North Carolina.Raw materials are received bythe Employer at the Brevard Street plant and are then shipped to theMonroe Road plant, where the preliminary process of throwing iscarried on.The yarn is then put through the knitting operations, con-sisting of knitting and topping.Then operations can be carried onby knitters at both plants, and may be conducted at either.Upon thecompletion of the knitting operations, the yarn is transferred to thatportion of the Monroe Road plant where looping, seaming, inspectingand gray mending operations take place.When nylon is used, thenext operation is preboarding.Upon the completion of the pre-boarding, all the hose is again returned to the Brevard Street plantfor dyeing, final boarding, inspecting, pairing, final mending, mark-ing, folding, boxing, and shipping.Although there is no inherent inappropriateness in the specificcomposition of the unit sought, its scope presents a more serious prob-lem.As noted above, the Monroe Road and Brevard Street plants are4 miles apart.Although there is the same general over-all supervisionof the employees in the knitting operations at both plants, the imme-diate supervision of these employees is confined to the respective plants.So far as the record shows, there is no interchange between the em-ployees in the knitting operations in the two plants; each operates moreor less independently of the other.In earlier cases, referred to below,the Petitioner itself stressed, and the Board recognized, the functionalseparateness of the operations at the Monroe Road and BrevardStreet plants.There is no prior history of collective bargaining.The Petitionerhas attempted to organize the employees of the Employer for a numberof years.In 1944, the Board issued its first Decision and Direction 252DECISIONS OF NATIONAL LABOR RELATIONS BOARDinvolving this Employer,' in which it found appropriate a unit confinedto all production and maintenance employees employed at the MonroeRoad plant, the employees at the Brevard Street plant having demon-strated a marked lack of interest in the Petitioner's organizationalcampaign.The Petitioner did not then seek to set the knitters apart.The Petitioner failed to poll a majority in the election conducted pur-suant to the 1944 Decision. In December 1945, the Board, upon a sec-ond petition, found substantially the same Monroe Road unit to be ap-propriate; 2 the Petitioner again failed to poll a majority.In theGarden State Hosierydecision, the Board has reexamined,and a majority has reaffirmed, the wisdom of giving emphasis to theextent of employee organization, provided certain other relevant fac-tors and safeguards are also present.3Extent of organization can bemost important, but it can never be controlling in the full sense ofthat term. It must also appear that the unit sought is composed of awell-delineated and functionally coherent group of employees, andthat it has some objective support over and above the petitioningunion's momentary preference.Where the unit sought has not metsuch prerequisites, petitions have been dismissed, despite the limitedextent of organization.4The unit requested herein, in my opinion, is not now sufficientlyappropriate for the purposes of collective bargaining to warrant ac-ceding to the Petitioner's request, which is strikingly inconsistentwith that presented in the 1944 and 1945 proceedings. There the Peti-tioner asked for all employees in one plant; today it seeks some em-ployees in both.Onthisrecord, the inconsistency is so great as toopen the Petitioner to the charge of "gerrymandering" which theBoard majority thought inapplicable to theGarden Statesituation.Moreover, the substantial independence of the knitting operationsin the Monroe Road and Brevard Street plants, as evidenced by theirgeographic separation, the division of immediate supervision over theknitting operations, the absence of interchange between the knittingemployees in the two plants, and the transfer of goods back and forthfrom one plant to the other, clearly reveals such a lack of integrationand cohesiveness as should preclude our finding appropriate a unit in-clusive of, but limited to, the knitting operations at both plants.Tofind otherwise would require carrying of the extent-of-organizationprinciple to a point at which, in my opinion, the policies of the Act1 56 N. L.It.B. 1250.264 N. L. It. B. 1520.3Matter ofGarden State Hosiery Co.(2-R-6859),74 N. L. It. B. 318.4Matter of Paulus Bros.PackingCo,62 N. L.R B. 1171,Matter of Saks and Company,68 N. L.It. B. 413;Matter of Voss Brothers Manufacturing Company,62 N. L. It. B. 915;Matter of Greyhound Terminal of Detroit,66 N. L. It. B. 1285. HUDSON HOSIERY COMPANY253would not be effectuated.'The question is one offactin every case.It follows that while I disagree with Mr. Reynolds' position that theextent of self-organization is not a factor to be given great weightin such situations, I am also unable to agree with Mr. Houston's viewthat on the facts inthiscase that weight is sufficient to tip the scales inthe Petitioner's favor.Accordingly, I find that the unit petitionedfor is inappropriate for the purposes of collective bargaining, andwould dismiss the petition herein.ORDERUpon the basis of the above findings of facts and the entire recordherein, the National Labor Relations Board hereby orders that thepetition for investigation and certification of representatives of theemployees of Hudson Hosiery Company, Charlotte, North Carolina,filed by the American Federation of Hosiery Workers, CIO, shall be,and the same hereby is, dismissed.MR. JAMES J. REYNOLDS, JR., concurring specially :For the reasons stated in my dissenting opinion inMatter of GardenState Hosiery Co.,,I agree that the petition herein should be dis-missed.MR.JOHNM. HOUSTON,dissenting :In a number of decisions 7 issued today we have reaffirmed the princi-ple that the extent of self-organization among employees in a well-de-fined group, having distinctive functional attributes, is a large factorin determining whether a unit of such employees may be appropriate.In those cases, we found elements of distinction which warranted theutilization of the extent of organization concept, and established unitsfor collective bargaining in groups of knitters and in a finishing de-partment of a hosiery mill. In the present case, the Petitioner hasextended its organizational effort to a group of knitting departmentemployees.These knitters are of the same type as the employees in-volved in the cases which I have mentioned. They are engaged in typi-cal knitting department operations, possess the skills associated withemployees engaged in this type of work, have a common over-all super-vision, and consequently, comprise a well-defined, readily identifiablegroup. In such circumstances, I should have thought that we wouldhave reached the same decision in this case as in the cases to which I5Cf Matter of Chadbourne Hosiery Mills, Inc.(5-R-2701), 74 N L R B 333;MatterofNebel Knitting Company(5-R-2699),74 N L. R. B. 310;Matter of Forest CityKnittingCompany,69N. L. R. B 896 74 N L R. B 318.7 See footnote 5, above. 254DECISIONS OF NATIONAL LABOR RELATIONS BOARDhave adverted.However, Chairman Herzog has found an obstacle to1he application of the extent of organization concept in the geographi-cal fortuity that the plants in which the knitters work are located 4miles apart.I do not appreciate the significance of a distinctionnecessitating a different decision based upon an element which has littleor nothing to do with any known factor heretofore applied in cases ofthis type.I, therefore, must dissent from the conclusion reached bythe Chairman in this case. I would direct an election in the unit soughtby the Petitioner.